United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-3180
                                   ___________

Robert D. Johnston; Melanie K.              *
Johnston,                                   *
                                            *
             Appellants.                    *
                                            *   Appeal from the United States
      v.                                    *   District Court for the
                                            *   Western District of Arkansas.
Jason Brisco, in his Official Capacity as   *
Harrison, Arkansas Patrolman and in         *   [UNPUBLISHED]
his Personal Capacity; Chief of Police      *
Lyle Smith, in his Official Capacity as     *
Harrison, Arkansas Police Chief and in      *
his Personal Capacity; Johnny L.            *
Nichols, in his Official Capacity as        *
State of Arkansas Practicing Attorney       *
and in his Personal Capacity; Erwin L.      *
Davis, in his Official Capacity as State    *
of Arkansas Practicing Attorney and in      *
his Personal Capacity; Gordon Webb,         *
in his Official Capacity as Boone           *
County, Arkansas Circuit Court Judge        *
and in his Personal Capacity; John          *
Putman, in his Official Capacity as         *
Boone County Arkansas Circuit Court         *
Judge and in his Personal Capacity;         *
Gary B. Isbell, in his Official Capacity    *
as Baxter County Arkansas Circuit           *
Court Judge and in his Personal             *
Capacity; Danny Hickman, in his             *
Official Capacity as Boone County,          *
Arkansas Sheriff and in his Personal        *
Capacity; Jason Day, in his Official        *
Capacity as Boone County, Arkansas          *
Deputy Sheriff/Jail Administrator and     *
in his personal capacity; Trish Smith,    *
in her Official Capacity as Supervisor    *
Arkansas Department of Human              *
Services, Division of Children and        *
Family Services and in her personal       *
capacity; James Johnson, in his Official  *
Capacity as Investigator/Family Service   *
Worker of Arkansas Department of          *
Human Services Division of Children       *
and Family Services and in his Personal   *
Capacity; Paul Woodruff; Ronald P.        *
Kincade; Christopher Carter; Michael      *
Dodson; Joseph Paul Smith,                *
                                          *
             Appellees.                   *
                                     ___________

                              Submitted: July 28, 2009
                                 Filed: July 29, 2009
                                  ___________

Before BYE, BOWMAN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      Robert and Melanie Johnston appeal from the district court’s1 adverse judgment
dismissing their civil-rights action. After careful review, we find no basis for reversal
and we affirm. See 8th Cir. R. 47B.
                         ______________________________



      1
        The Honorable Robert T. Dawson, United States District Judge for the Western
District of Arkansas, adopting the reports and recommendations of the Honorable
Beverly Stites Jones, United States Magistrate Judge for the Western District of
Arkansas, now retired, and the Honorable James R. Marschewski, United States
Magistrate Judge for the Western District of Arkansas.

                                           -2-